Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.	In the amendment filed on January 26, 2022, the examiner acknowledges the following: 
3.	Claims 1 and 11 were amended.
4.	 New claims 4 and 14 were canceled by Applicant.
5.	 Currently, claims 1 – 20 are pending; claims 4 and 14 were canceled by Applicant. Therefore, claims 1 – 3, 5 – 13 and 15 – 20 are being considered for examination. 

Response to Arguments
6.	Applicant's arguments filed January 26, 2022, have been fully considered but they are not persuasive. On pages 6 – 7, Applicant argues that Ito does not teach the transfer signal supply unit including first and second amplifiers having the first amplifier coupled to a gate of the first transfer transistor of a first pixel or a second amplifier that is coupled to a gate of a second transfer transistor as claimed. Those limitations were not presented in the previous claim disclosure before the first office action was done and they could not be analyzed. As for that matter, Ito teaches that  the transfer transistor 112 transfers the electrons obtained from the photodiode 111 to the floating diffusion FD when a drive signal TG is given to a gate or transfer gate by a transfer control line LTx that sends a signal to the gate or transfer gate of the transfer transistor (See [0100]}; however it does not details it, which in the same field of endeavor is taught by a new art found and which shows the transfer signal  delivered to the transfer transistor of a first or second pixel via a signal line from the vertical scanning circuitry that includes an amplifier between the supply control itself and the transfer transistor of the pixel. Therefore, claims are not allowable and also because Applicant just added claim 4 into claim 1 and claim 14 into claim 11, without taking into consideration that the aforementioned claims depended to other dependent claims that depend on the independent claims 1 and 11, which were objected previously as allowable.
	In summary, Ito still applies to most of the claim limitations and it will be used wherever it still applies. See the rejections below for more detail.

 

Information Disclosure Statement
7.	The information disclosure statement (IDS) documents submitted on 11/17/2021 and 03/22/2022 are acknowledged by the Examiner.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 – 11 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over “M. Ito et al., US 2012/0307120 A1, hereinafter Ito” in view of “Masanori Ogura et al., US 2010/0194947 A1, hereinafter Ogura. 

Regarding Claim 1: 

	Ito teaches a solid-state imaging device a camera system including a pixel array with unit pixels each having a photoelectric/photodiode conversion device arranged in a matrix, including a plurality of columns and rows. As for claim 1 limitations, Ito teaches,
	A light detecting device (Fig 3, Fig 4 imaging device 100 including array 110 with ADC circuit (See [0081; 0082; 0083; 0084; 0089; 0110]). Fig 20 shows another arrangement for the pixel readout with the ADC circuit (See [0318 – 0327]), comprising: a pixel array having a plurality of pixels arranged in columns and rows (Fig 4, pixel array unit 110 includes a plurality of pixel rows and columns. See [0089; 0111]), the pixel array including: a first pixel (Fig 4, pixel(s) 110A on the first/odd row are interpreted as first pixels. See [0111]), wherein the first pixel includes a first transfer transistor unit (Fig 5 discloses unit pixels 110A, wherein transfer 112 corresponds to a transfer unit. See [0095; 0096; 0097] and Fig 5 shows a first gate as shown the LTx signal coupled to the first transfer transistor via the transfer gate TG (See [0100])); and a second pixel (Fig 4, pixel(s) 110A on a second/even row are understood as second pixels. See [0111])), wherein the second pixel includes a second transfer transistor (Fig 5 discloses unit pixels 110A, wherein transfer 112 corresponds to a transfer unit (See [0095; 0096; 0097]) and Fig 5 shows a first gate as shown the LTx signal coupled to the first transfer transistor via the transfer gate TG (See [0100])); and
Even though Ito teaches most of the claim limitations and that a signal LTx activates the transfer transistor 112 via transfer gate TG (See [0100]), which is understood as the control signal that gives enough power to activate the transfer transistor 112 for it to transfer the charges generated by the photodiode 111 (See Fig 5), it does note teach  the details for it to happen and which in the same field of endeavor is taught by Ogura. Ogura teaches a solid-state imaging apparatus capable of preventing the noise generated in a control line. The image sensor includes a plurality of pixels, each including a photodiode, control lines for driving the pixels; driving buffers for driving the control lines and switching driving buffers. As for “a transfer signal supply unit, including: a first amplifier, wherein the first amplifier is coupled to a gate of the first transfer transistor; and a second amplifier, wherein the second amplifier is coupled to a gate of the second transfer”, Ogura teaches in Fig 1 a diagram of the solid-state imaging apparatus transfer supply (See [0034; 0035; 0036]). As seen in Fig 1, all the elements to the left are interpreted as the transfer signal supply unit and it includes a vertical scanning circuit 151 that applies the signals to control the pixels to respond to the light reflected by an object being photographed. The solid-state imaging apparatus includes a plurality of pixels 101, wherein each pixel includes a photodiode 102, a transfer transistor/switch 103 that is a MOS transistor; a reset transistor 106, a row select transistor 106, wherein the signals generated by photodiode 102 are outputted to a vertical output lines 107 and a constant current 108. The MOS transistors 103, 104 and 105 are connected to the control lines 119, 120 and 121. The circuitry further includes a power control switch 153 and power switch 141 to 146 that control the signals sent to the buffers 109, 110, 111, etc. which are interpreted as the amplifiers. Each power switch 141 to 146 is also coupled to operate in conjunction with the vertical scanning circuit 151 and to send signals to the transfer transistor 103 via signal line 117 to the first transfer transistor 103 of the first pixel 101 after activating the first buffer or amplifier 110. The connection to the transfer gate of the transfer transistor is taught by Ito Fig 5 (See Ito [0100]). A similar process is performed to a second pixel 101, wherein a vertical scanning circuit 151 controls the signal sent to the transfer transistor 103 via a signal process of the second PD 102 as to enable the transfer transistor 103 to transfer the charges generated to the FD (See [0034; 0035; 0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Ito with the transfer signal unit as Ogura as for enabling the operation of the transfer transistor of each pixel more accurately to transfer the charges from the photodiode into the floating diffusion and to provide a solid-state imaging apparatus in this way preventing the noise generated in a control line (See Ogura Abstract and [0015; 0035; 0038]).


Regarding Claim 5:
	The rejection of claim 1 is incorporated herein. As for claim 5 limitations. It is understood from Ogura that the first amplifier or buffer 110 sends a signal to the first transfer transistor 103 to the first pixel and a second amplifier 110 sends/supplies a signal to the second transfer transistor 103 as to make the transfer of charges generated by PD 102 to the FD of the second pixel.


Regarding Claim 6: 
	The rejection of claim 1 is incorporated herein. Ito combined with Ogura teach claim 1. As for claim 6 limitations, the pixels as in the various rows of arrangement of Fig 4 (Ito), includes pixels located in the first/odd rows and pixels located in the second/even row are understood as first or primary pixels 110A located in the first/odd row and the ones located in the second/even row are understood as secondary pixels. See [0089; 0110].

Regarding Claim 7: 
	The rejection of claim 1 is incorporated herein. Ito combined with Ogura teach claim 1 limitations. As for clam 7 limitations, Ito teaches,
further comprising: a first signal line coupled to the first pixel (Ito Fig 4, shows first pixel/odd row is connected to the vertical signal line116-11. See [0110; 0111]); a second signal line coupled to the second pixel (Ito Fig 4, second pixel on the second/even row is connected to a second vertical signal line 116-12. See [0110; 0111]); and a plurality of column signal processing circuits (Ito Fig 4, column processing circuit group 150. See [0114; 0115; 0116; 0117; 0118; 0119; 0120; 0121]), wherein at least a first one of the plurality of column signal processing circuits (Ito Fig 4, column processing unit 151. See [0122; 0122; 0123]) includes a comparator coupled to the first signal line or the second signal line via switch circuitry, the comparator (Ito Fig 4, comparator 151-1 compares the vertical signal lines signal using switches SW11 or SW12, with a RAMP signal. See [0122]) including: a first transistor configured to receive a third signal according to the first signal (Ito Fig 4, first transistor/capacitor C11 to receive the first vertical signal line 116-1. See [0137; 0140]); 82SYP314689US05/SP358116US04 a second transistor configured to receive a fourth signal according to the second signal (Ito Fig 4, second transistor C12 to receive the signal of the second vertical line 116-2. See [0137; 0139]); and a third transistor configured to receive a reference signal (Ito Fig 4, transistor/capacitor C21 connects the RAMP signal from the DAC 160 into the other terminal of the comparator 161-1. See [0142]). 


Regarding Claims 8, 9 and 10: 
	The rejection of claims 1 and 7 is incorporated herein. Ito combined with Ogura teaches the aforementioned claims. As for claim 8, the column signal processing circuits 150 in Ito are disposed together as seen in the drawing (Ito Fig 4). As for claim 9, in Ito Fig 4, the first line 116-1 and the second line 116-2 extend in the same direction with both going down in parallel as seen in the drawing. As for claim 10, as in Ito Fig 4 the first column signal processing circuit include counter 151-2 (See [0127]).


Regarding Claim 11:
The rejection of claim 1 is incorporated herein. Ito teaches a light receiving device of claim 1, which is also included in claim 11 limitations. As for claim 11, Ito teaches in Fig 34 an imaging apparatus with an optical system 220 that includes a lens that focus light reflected by an object being photographed onto imaging device 210 to which the solid-state imaging device 100/100A (See [0376; 0377; 0378; 0379]) is applied wherein the imaging device 100 corresponds to the one shown in Fig 4. See [0080 – 0089]), which includes the pixel unit as disclosed in Fig 5. The other limitations as disclosed in claim 11 are the same as the ones disclosed in claim 1 and which are taught by Ito combined with Ogura. See claim 1 rejection for more detail.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Ito with the transfer signal unit as Ogura as for enabling the operation of the transfer transistor of each pixel more accurately to transfer the charges from the photodiode into the floating diffusion and to provide a solid-state imaging apparatus in this way preventing the noise generated in a control line (See Ogura Abstract and [0015; 0035; 0038]).


Regarding Claim 15:
	The rejection of claims 1, 5 and 11 is incorporated herein. Claim 15 includes similar limitations as claim 5 but as applied to claim 11 instead. Therefore, claim 15 is rejected under the same rationale as claim 5.


Regarding Claim 16:
	The rejection of claims 1, 6 and 11 is incorporated herein. Claim 16 includes similar limitations as claim 6 but as applied to claim 11 instead. Therefore, claim 16 is rejected under the same rationale as claim 6.

Regarding Claim 17:
	The rejection of claims 1, 7 and 11 is incorporated herein. Claim 17 includes similar limitations as claim 7 but as applied to claim 11 instead. Therefore, claim 17 is rejected under the same rationale as claim 7.

Regarding Claim 18:
	The rejection of claims 1, 8 and 11 is incorporated herein. Claim 18 includes similar limitations as claim 8 but as applied to claim 11 instead. Therefore, claim 18 is rejected under the same rationale as claim 8.


Regarding Claim 19:
	The rejection of claims 1, 9 and 11 is incorporated herein. Claim 19 includes similar limitations as claim 9 but as applied to claim 11 instead. Therefore, claim 19 is rejected under the same rationale as claim 9.


Regarding Claim 20:
	The rejection of claims 1, 10 and 11 is incorporated herein. Claim 20 includes similar limitations as claim 10 but as applied to claim 11 instead. Therefore, claim 20 is rejected under the same rationale as claim 10.


Allowable subject matter
9.	 Claims 2 – 3 and 12 – 13 objected as being dependent on a rejected base claim but it would be allowable if written into independent form.

Conclusion
10. A.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. B.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. H. Kondo, US 2011/0025900 A1 – it teaches a solid-state image sensing device comprising: a pixel array unit in which pixels containing photoelectric conversion devices are arranged in a matrix and a vertical signal line is wired with respect to each pixel column; an analog-digital conversion circuit provided with respect to each pixel column of the pixel array unit and having a comparator using an analog signal supplied from the pixel through the vertical signal line as a comparison target input and a counter that measures a time from start of comparison to completion of the comparison of the comparator; a reference signal generating unit that generates plural reference signals with ramp waveforms; a first switch that, in a thinning readout mode of reading out signals from pixels of a specific group of pixel columns of the pixel array unit to the vertical signal line, shorts the vertical signal line belonging to one pixel column of the specific group of pixel columns and the vertical signal line belonging to another group of pixel columns than the specific group of pixel columns from pixels of which no signals are readout; and a second switch that, in the thinning readout mode, provides the plural reference signals as comparison criterion inputs to the comparator belonging to the one pixel column and the comparator belonging to the another group of pixel columns than the specific group of pixel columns, respectively.
2. H. Hayashi et al., US 2017/0155857 A1 – it teaches an imaging apparatus comprising: a pixel array having a plurality of rows of a plurality of pixels, the pixels each including: a photoelectric converting unit configured to generate electric charges corresponding to incident light; an amplification transistor having an input node, the amplification transistor configured to output a signal corresponding to electric charges in the input node; a transfer transistor configured to transfer the electric charges generated by the photoelectric converting unit to the input node; a reset transistor configured to reset the input node to a predetermined voltage; and a capacitance setting unit configured to set a capacitance value of the input node, a scanning circuit configured to perform shutter scanning sequentially performing processing of resetting electric charges of the photoelectric converting units on each row of the plurality of pixels by turning on the transfer transistors and the reset transistors, and readout scanning sequentially performing processing of transferring electric charges of the photoelectric converting unit to the input node on each row of the plurality of pixels by turning on the transfer transistors; a first control unit configured to control the capacitance setting unit to set a capacitance value of the input node in the readout scanning; and a second control unit configured to control the capacitance setting unit to set a capacitance value of the input node in the shutter scanning.
3. K. Tanaka, US 2009/0128653 A1- it teaches a solid-state imaging device capable of performing an intermittent operation, comprising: a pixel unit including a plurality of pixels arranged in a matrix form, each of the pixels being configured to perform a photoelectric conversion; and a pixel signal readout circuit for reading out a pixel signal from the pixel unit in units of a plurality of pixels for each column; wherein the pixel signal readout circuit includes: a plurality of comparators, disposed to correspond to a column array of pixels, for comparing a readout signal potential with a reference voltage to determine a determination signal and outputting the determination signal; and a plurality of counters whose operations are controlled by outputs of the comparators, each of the counters being configured to count a comparison time of a corresponding one of the comparators, wherein each of the comparators includes an initializing switch for determining an operating point for each column at a start of row operation, and is configured so that an initialization signal to be applied to the initializing switch is controlled independently in parallel only a basic unit of the initialization signal used for a horizontal intermittent operation, and the initializing switch is held in an off-state at a start of non-operating row.


 Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697